Citation Nr: 0610779	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for left facial 
paralysis, with history of Bell's palsy and anxiety symptoms, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent 
for ptosis of the left eye with profuse tearing, for the 
period from April 4, 2000, to November 30, 2004. 

2.  Entitlement to a rating in excess of 20 percent for 
ptosis of the left eye with profuse tearing from December 1, 
2004.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from October 1944 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted service 
connection for ptosis, left eye, with profuse tearing and 
assigned a 10 percent evaluation for this disability, 
effective April 4, 2000; however, that rating action denied 
the veteran's claim for a rating in excess of 30 percent for 
left facial paralysis, with history of Bell's palsy and 
anxiety symptoms.  

In July 2003, the Board remanded this case to the RO for the 
purpose of scheduling a hearing before a Board member of the 
local office.  On September 12, 2003, the veteran appeared 
and offered testimony at a hearing before the undersigned 
Acting Veterans Law Judge, sitting at Montgomery, Alabama.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted additional medical records along with a 
signed waiver of RO jurisdiction of those records, pursuant 
to 38 C.F.R. § 20.1304 (2005).  

In April 2004, the Board remanded the case to the RO for 
further evidentiary development.  Subsequently, a rating 
action of August 2005 increased the evaluation for ptosis of 
the left eye, with profuse tearing, from 10 percent to 20 
percent, effective December 1, 2004.  Since this is not the 
highest possible rating available under the rating schedule 
for this disability, and the veteran has not indicated that 
he is content with this rating, the appeal continues.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Because the veteran's 
appeal involves the propriety of the initial rating assigned 
following the grant of service connection for his ptosis of 
the left eye, with profuse tearing, the Board has 
characterized that issue in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  

When this case was previously before the Board in April 2004, 
the Board remanded the veteran's claim of entitlement to a 
TDIU.  By a rating action in August 2005, the RO granted the 
veteran's claim for a TDIU.  As such, that issue is no longer 
before the Board.  

In April 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2005).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected history of Bell's palsy, 
with left facial paralysis, with anxiety symptoms is 
currently manifested by complete paralysis of the left side 
of the face, with drooling.  

3.  The current rating, 30 percent, is the highest schedular 
rating for this disability.  It is not shown that there is 
such unusual impairment as to render application of the 
regular schedular provisions impractical.  

4.  During the period from April 4, 2000 through November 30, 
2004, the veteran's left eye ptosis was shown to be 
manifested by profuse tearing and a pupil that is obscured 
one-half or more, but not wholly obscured.  

5.  On the occasion of his December 2004 VA examination, the 
veteran's ptosis of the left eye, with profuse tearing was 
manifested by matted lashes and the lid in the left eye 
covered two-thirds of the pupil; his best corrected distant 
vision was 20/70 in the left eye and 20/50 in the right eye.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left facial paralysis, with history of Bell's palsy and 
anxiety symptoms, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic 
Code 8207 (2005).  

2.  The criteria for an initial evaluation in excess of 10 
percent for ptosis, left eye, with profuse tearing, during 
the period from April 4, 2000 to November 30, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.84a, Codes 6019, 
6079 (2005).  

3.  The criteria for an evaluation in excess of 20 percent 
for ptosis, left eye, with profuse tearing, on and after 
December 1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.84a, Diagnostic Code 6078 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b) (2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ (Agency of Original Jurisdiction) 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and recertification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Another letter was issued in November 2004.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  The veteran 
was afforded VA examinations in May 2000 and December 2004.  
The available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The veteran served on active duty from October 1944 to March 
1947.  The separation examination, dated in January 1947, 
noted that he suffered Bell's palsy, with motor paralysis, 
incomplete, left face and forehead.  A report of board review 
noted that he had some residuals of a Bell's palsy, left, as 
a result of cold air blowing on his forehead; this apparently 
occurred in August 1946.  

By a rating action in October 1947, service connection was 
granted for paralysis, facial, left with anxiety symptoms; a 
30 percent disability rating was assigned, effective March 
22, 1947.  VA medical records in the late 1940's and 1950's 
reflect ongoing evaluation for residuals of facial paralysis, 
left.  

Received in April 2000 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he was 
seeking an increased rating for residuals of Bell's Palsy, 
with paralysis of the left side of the face; he also 
requested service connection for a left eye condition, 
secondary to the facial paralysis, left.  

Submitted in support of the veteran's claim was a medical 
statement from Dr. George H. Norton, dated in January 1979, 
indicating that he saw the veteran in October 1971, with 
complaints of increasing paralysis and tingling on the left 
face.  Examination revealed bilateral incomplete VII nerve 
paralysis.  There was some difficulty with speech due to the 
facial paralysis.  He was treated with medication.  He was 
next seen with a facial function in August 1978, at which 
time he had spasms of the masseter, buccinator and facial 
musculatures.  Dr. Norton indicated that the veteran had 
bilateral, partial, facial paralysis as a residual of 
inflammation of the facial nerve.  

Also submitted in support of the veteran's claim was a 
medical statement from Dr. Dr. J. Richard Herring, dated in 
March 2000, indicating that the veteran had experienced a 
deterioration of his condition in the last year or two.  Dr. 
Herring noted that the facial disfigurement had worsened; he 
observed that the veteran now drooled from his mouth and had 
tearing from the left eye.  

The veteran was afforded a VA examination in May 2000, at 
which time it was noted that he had had a left cataract 
replaced with an implant.  It was noted that his current 
difficulties centered on persistent tearing; he had to be 
extra vigilant in avoiding dust and grass particles in 
mowing.  He noted that his only able to read for five minutes 
before both eyes begin to tear profusely and prevent him from 
continuing.  He noted that his problems had become worse in 
recent years further impairing his ability to eat, as he 
noted that his food spilled from the right side of his mouth.  
He denied any history of strokes.  On examination, visual 
fields were full to confrontation.  Left pupil was irregular 
from cataract, but both were reactive with the right fundus 
well visualized.  The left ptosis left a papular fissure of 3 
mm compared to 7 mm on the right, with persistent profuse 
tearing from the medial cantus of the left eye.  He had right 
facial droop of the mouth, left ptosis as described.  
Bilateral temporal arteries.  Pulses were 2+ with no 
tenderness, erythema, or nodularity, although they were 
visually prominent.  On frontalis, the left frontalis was 
weaker with no corrugation as compared to the right.  No 
syncinesis was noted.  Motor examination was normal.  

The examiner noted that the veteran had peripheral neuropathy 
commonly seen in late life, with longstanding history of 
bilateral Bell's palsy, now worse.  The examiner indicated 
that while he has seen numerous instances of Bell's palsy, he 
was not familiar with late life changes in the severity of 
Bell's palsy, fifty years after.  The examiner noted that the 
veteran's Bell's palsy was significant in the left in that he 
was barely able to open his eye.  He had good ability to 
close both eyes.  He had profuse tearing.  

Of record is a medical statement from Dr. J. Richard Herring, 
dated in November 2001, indicating that the veteran had 
bilateral Bell's palsy, first occurring in the left side in 
1946, followed by an occurrence involving the right side in 
1948.  Dr. Herring opined that both of those conditions were 
related to the same etiology.  

At his personal hearing in September 2003, the veteran 
indicated that he currently had problems with severe 
paralysis and pain in the left eye.  He also reported spasm 
of the left eye, which gets worse late in the afternoon.  The 
veteran indicated that he also experiences drooling, which 
significantly restricts his ability to socialize.  The 
veteran stated that the left side of his face occasionally 
becomes completely paralyzed, especially when he gets tired.  
He also stated that he can't move his left eye; he can't even 
blink.  The veteran noted that he experiences vertigo 
associated with his eye problems.  The veteran indicated that 
he sees his doctor every six months, he is prescribed pain 
pills and some eye drops.  The veteran reported that although 
he taught shop for approximately 20 years, he had to quit 
teaching because the dust irritated his eyes.  He then took 
another job with the school system, which did not involve the 
significant dust exposure, and retired after 31 years with 
the school system.

On the occasion of a VA examination in December 2004, it was 
noted that the veteran had cataract surgery in 1995.  Upon 
physical examination, the veteran's right eye acuity 
uncorrected was 20/100 at near and 20/100 at distance.  His 
right eye corrected was 20/40 at near and 20/50 at distance.  
The left eye acuity uncorrected was 20/200 at near and 20/400 
at distance.  The left eye corrected was 20/100 at near and 
20/70 at distance.  It was noted that the veteran had an 80 
degree visual field in the left eye, with no central defects.  
The examiner indicated that he did not see the lid effect he 
would associate with ptosis, because the upper half of the 
visual field would be missing and even though a little was 
seen in the left eye.  Non-contact tonometry was utilized to 
evaluate the intraocular pressures and they were 14 and 10, 
respectively, right and left eye.  There were no opacities in 
the visual axis of the left eye to decrease vision.  He had 
some matted lashes and the lid in his left eye covered 
approximately two-thirds of the pupil most of the time, and 
he had fissures of 7.0 mm in the right and 2.0 mm in the 
left.  The pertinent diagnosis was that fields did not 
indicate any significant problems in terms of the ptosis 
affecting his vision.  The examiner noted that the left eye 
had about a 10 degree loss of the visual field, but not 
enough to impede his functional ability, because he still had 
a full field for all intent and purposes in the right eye.  


III.  Legal Analysis.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.10 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life.  Not 
all disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

A.  Increased rating for left facial paralysis.

As noted above, in a rating action in October 1947, the RO 
granted service connection for facial paralysis, left, with 
anxiety symptoms; a 30 percent evaluation was assigned, 
effective March 22, 1947.  That evaluation was assigned under 
the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8207.   
Under this code section, a 20 percent evaluation is warranted 
for incomplete and severe paralysis of the seventh (facial) 
cranial nerve, while a 30 percent evaluation is warranted for 
complete paralysis.  A note states that paralysis is 
dependent upon relative loss of innervation of facial 
muscles.  38 C.F.R. § 4.124a, Diagnostic Codes 8207 (2005).   

The 30 percent evaluation is the maximum available under this 
code section, and the Board has thus considered whether an 
extra-schedular evaluation was in order under 38 C.F.R. 
§ 3.321(b) (1) (2005).  Such an evaluation is warranted in 
exceptional cases of interference with employability or 
repeat hospitalizations.  However, while there is evidence 
showing complete right facial paralysis, the records do not 
show that the veteran has received frequent treatment for 
this disorder; and, there is no indication of exceptional 
interference with employability beyond what is contemplated 
by the assigned 30 percent evaluation.  Generally, the 
ratings assigned for disabilities are considered adequate to 
compensate for considerable loss of working time.  Moreover, 
there is no evidence of additional hospitalizations for this 
disorder.  As such, there is no basis for an extra-schedular 
evaluation or, indeed, an evaluation in excess of 30 percent 
for this disorder.  

Overall, the Board has considered all of the evidence of 
record pertaining to the veteran's service-connected left 
facial paralysis but finds no basis for an evaluation in 
excess of 30 percent.  As such, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for this disability.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b), all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Evaluation in excess of 10 percent for ptosis, left eye, 
from April 4, 2000, to November 30, 2004.

Service connection for ptosis of the left eye, with profuse 
tearing, was granted in a rating action of August 2000; and, 
a 10 percent rating was assigned, effective April 4, 2000, 
under Diagnostic Codes 6019-6079.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2005).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2005).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (2005).  

A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2005).  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2005).  

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2005).  

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078 (2005).  

The veteran is not service-connected for any disability of 
the right eye.  The veteran is not blind in his left eye; 
therefore, his right eye is considered normal for rating 
purposes.  See 38 C.F.R. §§ 3.383(a), 4.14.  

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
veteran's ptosis of the left eye, with profuse tearing, 
during the period from April 4, 2000 through November 30, 
2004.  Significantly, during the May 2000 VA examination, 
visual fields were reported to be full to confrontation.  
There was no corneal abrasion.  Concentric contraction of 
visual field of the left eye has not been shown to equal or 
be less than 15 degrees, and thus does not warrant a 20 
percent rating.  Accordingly, other than profuse tearing of 
the left eye, the records do not reflect loss of field of 
vision warranting an increased rating during the period from 
April 4, 2000 through November 30, 2004.  Accordingly, he is 
appropriately rated as 10 percent disabling in the left eye 
for the period in question.  

Consequently, the preponderance of the evidence is against a 
rating in excess of 10 percent for ptosis of the left eye, 
with profuse tearing, during the period from April 4, 2000 
through November 30, 2004.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

C.  Rating in excess of 20 percent for ptosis, left eye, from 
December 1, 2004.

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used. 38 C.F.R. 
§ 4.83a (2005).  Visual acuity is rated based on best distant 
vision obtainable after correction by eyeglasses.  38 C.F.R. 
§ 4.75 (2005).  

By a rating action of August 2005, the RO increased the 
evaluation for the veteran's ptosis of the left eye, with 
profuse tearing, from 10 percent to 20 percent, effective 
December 1, 2004.  38 C.F.R. § 4.84a, Diagnostic Codes 6001-
6078.  

A 10 percent rating is warranted for visual acuity where the 
vision was 20/50 in one eye and 20/50 in the other.  
Diagnostic Code 6078.  A 20 percent rating is warranted for 
visual acuity where the vision was 20/70 in one eye and 20/50 
in the other.  A 30 percent rating is warranted for visual 
acuity where the vision was 20/70 in one eye and 20/70 in the 
other.  A 30 percent rating is warranted for visual acuity 
where the vision was 20/100 in one eye and 20/70 in the 
other.  A 40 percent rating is warranted for visual acuity 
where the vision was 20/200 in one eye and 20/70 in the 
other.   Diagnostic Code 6076.  50 percent rating is 
warranted for visual acuity where the vision was 20/100 in 
one eye and 20/100 in the other.  Diagnostic Code 6078.  38 
C.F.R. § 4.84a.   

After careful review of the above clinical findings, the 
Board finds that an evaluation in excess of 20 percent for 
the veteran's service-connected left eye condition is not 
warranted.  Significantly, during the recent VA examination 
on December 1, 2004, the examiner noted that the veteran had 
non-significant field defect.  He did not associate the lid 
defect with ptosis.  The examination shows that the 
impairment of the field of vision of the veteran's left eye 
was to 10 degrees, but not to 5 degrees, which warrants a 20 
percent rating.  Finally, in December 2004, best corrected 
distant visual acuity was 20/50 of the right eye and 20/70 of 
the left eye.  He had no diplopia on examination.  
Consequently, the veteran has not demonstrated that he has 
decreased visual acuity that would warrant a 30 percent, or 
greater, disability rating.  

The veteran has reported experiencing difficulty keeping the 
left eye open, affecting his vision; this has caused 
difficulty with reading.  He also has to be extra vigilant in 
avoiding dust and grass particles when mowing.  His 
statements are deemed competent with regard to the 
description of his left eye symptoms, even though he is a 
layman without professional medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nevertheless, these 
statements must be considered with the objective clinical 
evidence of record and the pertinent rating criteria 
described above.  Overall, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent, for the period 
beginning December 1, 2004, as there is no medical evidence 
of impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity to warrant a higher 
rating.  

In view of the foregoing, after reviewing the competent 
medical evidence of record it is the judgment of the Board 
that, for the period beginning on December 1, 2004, the 
overall impairment resulting from the service-connected 
ptosis of the left eye, with profuse tearing, is commensurate 
with the currently assigned 20 percent rating.  A higher 
evaluation is not warranted at this time.  The evidence is 
not in equipoise so as to warrant the application of the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for left 
facial paralysis, with history of Bell's palsy and anxiety 
symptoms, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for ptosis of the left eye, with profuse tearing, during the 
period from April 4, 2000, through November 30, 2004, is 
denied.  

Entitlement to an evaluation in excess of 20 percent for 
ptosis of the left eye, with profuse tearing, on and after 
December 1, 2004, is denied.  



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


